Hudson Leverett Admr to the Estate of Bezaliel Payton deced plaint. agt Leonard Dowden Defdt in an action of the case for unjustly and illegally possessing himselfe of a house and Land in Boston which was the proper Estate of the aforesd Bezaliel Payton and by violence forceing the aforesd Hudson Leverett out thereof, who was by the Honord County Court appointts Admr thereunto whereby the plaint. is greatly damnified with other due damages. [489]. . . . The Jury . . . found for the Defendt costs of Court.
[ Cf. Dowden Fined, below, p, 890.]